Jackson, Justice.
The plaintiff showed a regular chain of title from the state to himself. Defendant relied upon prescription founded upon adverse possession in himself and grantor for ■twenty years by itself and seven years with color of title. *362In, neither case was the possession adverse in defendant’s grantor. He took a quit-claim when he first went into possession, from a man who told him he had no title to the land, and only sold his possession, paying only one dollar for the lot. So that, under the Code, the grantor’s possession originated in fraud, and was not good to found a prescriptive title upon. Code, §§2682, 2683, 2679. The defendant Farrow, himself, bought innocently ; but he had been only a short time in possession, and to make even seven years, he had to lack the possession of his grautor, which was fraudulent in its, origin. The verdict for defendant in error was therefore right, and the motion for a new trial was properly overruled. 51 Ga., 139 ; 44 Ga., 573.
Judgment affirmed.